Appeal from an order of the Domestic Relations Court of the City of New York, Family Court Division, Borough of Brooklyn, directing appellant to pay $15 a week for the separate support of respondent, his wife, “ On circumstances of parties”. Order reversed on the law and the facts, without costs, and petition dismissed. The only competent evidence as to earnings shows that respondent’s take-home pay is $46 a week and that appellant’s is $65 to $75. The further evidence shows that the parties are employed in the same office, that they lived together for about a year and a half immediately following their marriage, except for brief intervals when respondent was absent, and that thereafter respondent left the marital home and returned to the home of her parents. She was motivated by jealousy of appellant’s attentions to another girl who is employed in the same office. Respondent is unwilling to return to the marital home. While the court is empowered to make a support order on the basis of a husband’s means, the evidence here fails to satisfy the requirement that the order be made as justice requires, giving due regard to the circumstances of the parties. (N. Y. City Dom. Rel. Ct. Act, § 92.)
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.